Name: Political and Security Committee Decision (CFSP) 2019/992 of 4 June 2019 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/1/2019)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  Europe;  politics and public safety
 Date Published: 2019-06-18

 18.6.2019 EN Official Journal of the European Union L 160/24 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/992 of 4 June 2019 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 7 thereof, Whereas: (1) Pursuant to Article 7 of Decision 2014/486/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUAM Ukraine including, in particular, the decision to appoint a Head of Mission. (2) On 25 October 2018, the PSC adopted Decision (CFSP) 2018/1662 (2), extending the mandate of Mr KÃstutis LANÃ INSKAS as the Head of Mission of EUAM Ukraine from 1 December 2018 to 31 May 2019. (3) On 13 May 2019, the Council adopted Decision (CFSP) 2019/761 (3), extending the mandate of EUAM Ukraine until 31 May 2021. (4) On 27 May 2019, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Antti HARTIKAINEN as the Head of Mission of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Mr Antti HARTIKAINEN is hereby appointed as the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) from 1 July 2019 to 30 June 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 June 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 217, 23.7.2014, p. 42. (2) Political and Security Committee Decision (CFSP) 2018/1662 of 25 October 2018 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2018) (OJ L 278, 8.11.2018, p. 18). (3) Council Decision (CFSP) 2019/761 of 13 May 2019 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 125, 14.5.2019, p. 16).